ORDER
PER CURIAM.
Nathaniel Dizer (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of one count of unlawful use of a weapon, Section 571.030, RSMo 2000, and one count of driving while license was revoked, Section 302.321, RSMo 2000, for events occurring on August 10, 2002. Movant was sentenced to two concurrent terms of six months’ imprisonment. On appeal, Movant argues the motion court clearly erred in denying his amended Rule 29.15 motion without an evidentiary hearing because the trial court did not have jurisdiction to enter a conviction and sentence for unlawful use of a weapon in that Section 571.030, RSMo 2000, was repealed in 2003.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).